*978Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered August 6, 2007, convicting him of criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the People adduced legally insufficient evidence at trial regarding the knowledge element of the crime of criminal possession of stolen property in the fourth degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 491-492 [2008]; People v Robles, 34 AD3d 849 [2006]). In any event, the People’s evidence was legally sufficient to establish the defendant’s guilt (see People v Contes, 60 NY2d 620, 621 [1983]; People v Chapman, 255 AD2d 218, 219 [1998]). The defendant was identified as the man who stole the complainant’s handbag, was found in possession of the complainant’s wallet containing credit cards shortly after the wallet was stolen, and ran from police officers when they observed him near the location where the complainant’s wallet was stolen.
Additionally, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Bleakley, 69 NY2d 490, 495 [1987]).
The defendant’s repugnancy argument is unpreserved for appellate review (see CPL 470.05 [2]; People v Alfaro, 66 NY2d 985, 987 [1985]; People v Ferguson, 55 AD3d 926, 928 [2008]) and, in any event, is without merit (see People v Tucker, 55 NY2d 1, 4 [1981]).
The defendant’s argument regarding the ineffectiveness of counsel is without merit (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Carter, 44 AD3d 677, 679 [2007]). Fisher, J.P., Dillon, Belen and Chambers, JJ., concur.